DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/14/2021 has been considered by Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2017/0263177 A1).

Claim 1, Kim (Fig. 1 and 8-10) discloses a shift register (STNd; Fig. 9; wherein figure shows a stage of gate driver circuit) comprising: 
an input sub-circuit (310; Fig. 9; wherein figures shows a transistor T4 connected in the same way as Applicant’s transistor T1), connected to a signal input terminal (IT1; Fig. 8 and 9; Paragraph [0106]; wherein discloses a first input terminal) and a first node (Q; Fig. 9; wherein figure shows electrode of transistor T4 connected to Q), and the input sub-circuit (310; Fig. 9) being configured to provide (t2; Fig. 10) signals (CR(N-1); 
an output sub-circuit (C, 320, 330; Fig. 9; wherein figures shows transistors T1 and 15, and capacitor C connected in the same way as Applicant’s transistors T2 and T3, and capacitor C), connected to the first node (Q; Fig. 9; wherein figure shows both gate electrodes connected to node Q), the clock signal terminal (CT; Fig. 8 and 9), a first output terminal (OT1; Fig. 8 and 9) and a second output terminal (OT2; Fig. 8 and 9), and the output sub-circuit (C, 320, 330; Fig. 9) being configured to provide (t3; Fig. 10) signals (CLK; Fig. 9 and 10) of the clock signal terminal (CT; Fig. 8 and 9) to the first output terminal (OT1; Fig. 8 and 9) and the second output terminal (OT2; Fig. 8 and 9) under control of voltage signals of the first node (Q; Fig. 10 and 9); 
wherein an output signal (Paragraphs [0080] and [0118]; Fig. 10 and 4; wherein figures 10 and 4 shows a second output signal CRN during time period t3) of the second output terminal (OT2 and CRN; Fig. 9 and 10) is the same (Paragraphs [0080]; wherein discloses transistors T1 and T15 are enabled by node Q so that transistors T1 and T15 supply clock signal CK to first OT1 and second OT2 output terminals supply the same high level signals GN and CRN shown during period t3 of figure 10)  as that of the first output terminal (OT1 and GN; Fig. 9 and 10). 

Claim 2, Kim (Fig. 1 and 8-10) discloses further comprising: 
a noise reduction sub-circuit (350, 364d, 362, and 366; Fig. 9; wherein figure shows transistors T7, T8, T3, T11, T10, and T10-1 connected in the same way as Applicant’s transistors T6-T10), connected to the first node (T8; Fig. 9; wherein figure 
a reset sub-circuit (342, 370, and 380; Fig. 9), connected to the first node (Q; Fig. 9; wherein figure shows electrode of T9 connected to node Q), a reset signal terminal (IT2; Fig. 9; wherein figure shows gate electrodes of transistors T9, T9-1, T2, and T17 connected to terminal IT2), the second power supply terminal (VT1 and VT2; Fig. 9; wherein figure shows electrodes of transistors T9, T9-1, T2, and T17 connected to voltage terminal VT1 or VT2) and the second output terminal (OT2; Fig. 9; wherein figure shows electrode of T17 is connected to output terminal OT2), and the reset sub-circuit (342, 370, and 380; Fig. 9) being configured to provide signals (Paragraph [0119]; t4”; Fig. 10) of the second power supply terminal (VT2; Fig. 9 and 10) to the first 

Claims 3 and 16, Kim (Fig. 1 and 8-10) discloses wherein the input sub-circuit (310; Fig. 9; wherein figures shows a transistor T4 connected in the same way as Applicant’s transistor T1) comprises: 
a first transistor (T4; Fig. 9), a control electrode of the first transistor and a first electrode of the first transistor (T4; Fig. 9) being connected to the signal input terminal (IT1; Fig. 9; wherein figure shows gate and electrode connected to IT1), and the second electrode of the first transistor (T4; Fig. 9) being connected to the first node (Q; Fig. 9).  

Claims 4, 17, and 18, Kim (Fig. 1 and 8-10) discloses wherein the output sub-circuit (C, 320, 330; Fig. 9) comprises a second transistor (T1; Fig. 9), a third transistor (T15; Fig. 9) and a capacitor (C; Fig. 9); 
the control electrode (Fig. 9; wherein figure show gate electrode of T1 connected to node Q) of the second transistor (T1; Fig. 9) is connected to the first node (Q; Fig. 9), the first electrode (Fig. 9; wherein figure shows electrode of transistor T1 connected to CT) of the second transistor (T1; Fig. 9) is connected to the clock signal terminal (CT; Fig. 9), and the second electrode (Fig. 9; wherein figure shows electrode of transistor T1 connected to OT1) of the second transistor (T1; Fig. 9) is connected to the first output terminal (OT1; Fig. 9); 
the control electrode (Fig. 9; wherein figure show gate electrode of T15 connected to node Q) of the third transistor (T15; Fig. 9) is connected to the first node 
the first terminal of the capacitor (C; Fig. 9) is connected to the first node (Q; Fig. 9), and the second terminal of the capacitor (C; Fig. 9) is connected to the first output terminal (OT1; Fig. 9) or the second output terminal.  

Claim 5, Kim (Fig. 1 and 8-10) discloses wherein the reset sub-circuit (342, 370, and 380; Fig. 9) comprises: 
a fourth transistor (T9; Fig. 9 and 3), a control electrode (Fig. 9 and 3; wherein figures show gate electrode of T9 connected to IT2) of the fourth transistor (T9; Fig. 9 and 3) being connected to the Page 5 of 15Application Serial No. not yet assignedPATENTreset signal terminal (IT2; Fig. 9 and 3), a first electrode (Fig. 9 and 3; wherein figures show electrode of transistor T9 connected to node Q) of the fourth transistor (T9; Fig. 9 and 3) being connected to the first node (Q; Fig. 9 and 3), and a second electrode (Fig. 3; wherein figure shows electrode of transistor T9 connected to VT2) of the fourth transistor (T9; Fig. 3) being connected to the second power supply terminal (VT2; Fig. 3); and 
a fifth transistor (T17; Fig. 9), a control electrode (Fig. 9; wherein figure shows gate electrode of T17 connected to IT2) of the fifth transistor (T17; Fig. 9) being connected to the reset signal terminal (IT2; Fig. 9), a first electrode (Fig. 9; wherein figure shows electrode of transistor T15 connected to OT2) of the fifth transistor (T17; 

Claims 6 and 19, Kim (Fig. 1 and 8-10) discloses wherein the noise reduction sub-circuit (350, 364d, 362, and 366; Fig. 9; wherein figure shows transistors T7, T8, T3, T11, T10, and T10-1 connected in the same way as Applicant’s transistors T6-T10) comprises: 
a first noise reduction circuit (364d, 362, and 366; Fig. 9), connected to a second node (N; Fig. 9; wherein figure shows transistors T10, T10-1, T3, and T11 are connected to node N), the first node (Q; Fig. 9; wherein figure shows transistors T10 and T8 are connected to node Q), the first output terminal (OT1; Fig. 9; wherein figure shows transistor T3 is connected to OT1), the second output terminal (OT2; Fig. 9; wherein figure shows transistor T11 is connected to OT2) and the second power supply terminal (VT2; Fig. 9; wherein figure shows transistors T10-1 and T11 are connected to VT2), and the first noise reduction circuit (364d; Fig. 9) being configured to perform noise reduction process (t4’; Fig. 10; Paragraph [0119]; wherein figure 10 shows control of nodes Q and N similar to Applicant’s nodes PU and PD shown in figure 8 in period 3) on the first node (Q; Fig. 9), the first output terminal (OT1; Fig. 9) and the second output terminal (OT2; Fig. 9) under control of a voltage signal (N; Fig. 10) of the second node (N; Fig. 9; Paragraph [0119]); and 


Claims 7 and 20, Kim (Fig. 1 and 8-10) discloses wherein the first noise reduction circuit (364d, 362, and 366; Fig. 9) comprises: 
a seventh transistor (T10; Fig. 9 and 3), a control electrode (Fig. 9 and 3; wherein figure shows gate electrode of T10 connected to node N) of the seventh transistor (T10; Fig. 9 and 3) being connected Page 6 of 15Application Serial No. not yet assignedPATENTto the second node (N; Fig. 9 and 3), a first electrode (Fig. 9 and 3; wherein figure shows electrode of transistor T10 connected to node Q) of the seventh transistor (T10; Fig. 9 and 3) being connected to the first node (Q; Fig. 9 and 3), and a second electrode (Fig. 3; wherein figure shows electrode of transistor T10 connected to VT2) of the seventh transistor (T10; Fig. 3) being connected to the second power supply terminal (VT2; Fig. 3); 
a ninth transistor (T3; Fig. 9), a control electrode (Fig. 9; wherein figure shows gate electrode of T3 connected to node N) of the ninth transistor (T3; Fig. 9) being connected to the second node (N; Fig. 9), a first electrode (Fig. 9; wherein figure shows 
a tenth transistor (T11; Fig. 9), a control electrode (Fig. 9; wherein figure shows gate electrode of T11 connected to node N) of the tenth transistor (T11; Fig. 9) being connected to the second node (N; Fig. 9), a first electrode (Fig. 9; wherein figure shows electrode of transistor T11 connected to OT2) of the tenth transistor (T11; Fig. 9) being connected to the second output terminal (OT2; Fig. 9), and a second electrode (Fig. 3; wherein figure shows electrode of transistor T11 connected to VT2) of the tenth transistor (T11; Fig. 9) being connected to the second power supply terminal (VT2; Fig. 9); and 
wherein the second node control circuit (350; Fig. 9) comprises: 
a sixth transistor (T7; Fig. 9), a control electrode of the sixth transistor (T7; Fig. 9) and a first electrode of the sixth transistor (T7; Fig. 9) being connected (Fig. 9; wherein figure shows gate electrode and other electrode of transistor T7 connected to IT3) to the first power supply terminal (IT3; Fig. 9 and 10; Paragraph [0069]; wherein figure 10 and Paragraph [0069] discloses signal S1 is a direct current (DC) signal), and a second electrode (Fig. 3; wherein figure shows electrode of transistor T7 connected to node N) of the sixth transistor (T7; Fig. 9) being connected to the second node (N; Fig. 9); and 
an eighth transistor (T8; Fig. 9), a control electrode (Fig. 9; wherein figure shows gate electrode of T8 connected to node Q) of the eighth transistor (T8; Fig. 9) being 

Claim 8, Kim (Fig. 1 and 8-10) discloses further comprising: 
a reset sub-circuit (342, 370, and 380; Fig. 9), which comprises a fourth transistor (T9; Fig. 9 and 3) and a fifth transistor (T17; Fig. 9); and 
a noise reduction sub-circuit (350, 364d, 362, and 366; Fig. 9; wherein figure shows transistors T7, T8, T3, T11, T10, and T10-1 connected in the same way as Applicant’s transistors T6-T10), which comprises a first noise reduction circuit (364d, 362, and 366; Fig. 9) and a Page 7 of 15Application Serial No. not yet assignedPATENTsecond node control circuit (350; Fig. 9), wherein the first noise reduction circuit (364d, 362, and 366; Fig. 9) comprises a seventh transistor (T10; Fig. 9 and 3), a ninth transistor (T3; Fig. 9) and a tenth transistor (T11; Fig. 9), and the second node control circuit (350; Fig. 9) comprises a sixth transistor (T7; Fig. 9) and an eighth transistor (T8; Fig. 9); and 
wherein the input sub-circuit (310; Fig. 9) comprises a first transistor (T4; Fig. 9); and 
the output sub-circuit (C, 320, 330; Fig. 9) comprises a second transistor (T1; Fig. 9), a third transistor (T15; Fig. 9) and a capacitor (C; Fig. 9); and 
a control electrode of the first transistor and a first electrode of the first transistor (T4; Fig. 9) being connected to the signal input terminal (IT1; Fig. 9; wherein figure 
a control electrode (Fig. 9; wherein figure show gate electrode of T1 connected to node Q) of the second transistor (T1; Fig. 9) is connected to the first node (Q; Fig. 9), the first electrode (Fig. 9; wherein figure shows electrode of transistor T1 connected to CT) of the second transistor (T1; Fig. 9) is connected to the clock signal terminal (CT; Fig. 9), and the second electrode (Fig. 9; wherein figure shows electrode of transistor T1 connected to OT1) of the second transistor (T1; Fig. 9) is connected to the first output terminal (OT1; Fig. 9);
a control electrode (Fig. 9; wherein figure show gate electrode of T15 connected to node Q) of the third transistor (T15; Fig. 9) is connected to the first node (Q; Fig. 9), the first electrode (Fig. 9; wherein figure shows electrode of transistor T15 connected to CT) of the third transistor (T15; Fig. 9) is connected to the clock signal terminal (CT; Fig. 9), and the second electrode (Fig. 9; wherein figure shows electrode of transistor T15 connected to OT2) of the third transistor (T15; Fig. 9) is connected to the second output terminal (OT2; Fig. 9); 
a first terminal of the capacitor (C; Fig. 9) is connected to the first node (Q; Fig. 9), and the second terminal of the capacitor (C; Fig. 9) is connected to the first output terminal (OT1; Fig. 9) or the second output terminal;  
a control electrode (Fig. 9 and 3; wherein figures show gate electrode of T9 connected to IT2) of the fourth transistor (T9; Fig. 9 and 3) being connected to the Page 5 of 15Application Serial No. not yet assignedPATENTreset signal terminal (IT2; Fig. 9 and 3), a first electrode (Fig. 9 and 3; wherein figures show electrode of transistor T9 connected to node Q) of the fourth transistor (T9; Fig. 9 and 3) 
a control electrode (Fig. 9; wherein figure shows gate electrode of T17 connected to IT2) of the fifth transistor (T17; Fig. 9) being connected to the reset signal terminal (IT2; Fig. 9), a first electrode (Fig. 9; wherein figure shows electrode of transistor T15 connected to OT2) of the fifth transistor (T17; Fig. 9) being connected to the second output terminal (OT2; Fig. 9), and a second electrode (Fig. 9; wherein figure shows electrode of transistor T17 connected to VT2) of the fifth transistor (T17; Fig. 9) being connected to the second power supply terminal (VT2; Fig. 9);
a control electrode of the sixth transistor (T7; Fig. 9) and a first electrode of the sixth transistor (T7; Fig. 9) being connected (Fig. 9; wherein figure shows gate electrode and other electrode of transistor T7 connected to IT3) to the first power supply terminal (IT3; Fig. 9 and 10; Paragraph [0069]; wherein figure 10 and Paragraph [0069] discloses signal S1 is a direct current (DC) signal), and a second electrode (Fig. 3; wherein figure shows electrode of transistor T7 connected to node N) of the sixth transistor (T7; Fig. 9) being connected to the second node (N; Fig. 9);
a control electrode (Fig. 9 and 3; wherein figure shows gate electrode of T10 connected to node N) of the seventh transistor (T10; Fig. 9 and 3) being connected Page 6 of 15Application Serial No. not yet assignedPATENTto the second node (N; Fig. 9 and 3), a first electrode (Fig. 9 and 3; wherein figure shows electrode of transistor T10 connected to node Q) of the seventh transistor (T10; Fig. 9 and 3) being connected to the first node (Q; Fig. 9 and 3), and a second electrode (Fig. 
a control electrode (Fig. 9; wherein figure shows gate electrode of T8 connected to node Q) of the eighth transistor (T8; Fig. 9) being connected to the first node (Q; Fig. 9), a first electrode (Fig. 9; wherein figure shows electrode of transistor T8 connected to node N) of the eighth transistor (T8; Fig. 9) being connected to the second node (N; Fig. 9), and a second electrode (Fig. 3; wherein figure shows electrode of transistor T8 connected to VT2) of the eighth transistor (T8; Fig. 9) being connected to the second power supply terminal (VT2; Fig. 9); 
a control electrode (Fig. 9; wherein figure shows gate electrode of T3 connected to node N) of the ninth transistor (T3; Fig. 9) being connected to the second node (N; Fig. 9), a first electrode (Fig. 9; wherein figure shows electrode of transistor T3 connected to OT1) of the ninth transistor (T3; Fig. 9) being connected to the first output terminal (OT1; Fig. 9), and a second electrode (Fig. 9; wherein figure shows electrode of transistor T3 connected to voltage terminal VT1) of the ninth transistor (T3; Fig. 9) being connected to the second power supply terminal (VT1; Fig. 9; wherein supplies an off voltage); and 
a control electrode (Fig. 9; wherein figure shows gate electrode of T11 connected to node N) of the tenth transistor (T11; Fig. 9) being connected to the second node (N; Fig. 9), a first electrode (Fig. 9; wherein figure shows electrode of transistor T11 connected to OT2) of the tenth transistor (T11; Fig. 9) being connected to the second output terminal (OT2; Fig. 9), and a second electrode (Fig. 3; wherein figure shows 

Claim 9, Kim (Fig. 1 and 8-10) discloses wherein all of the first transistor (T4; Fig. 9), the second transistor (T1; Fig. 9), the third transistor (T15; Fig. 9), the fourth transistor (T9; Fig. 9 and 3), the fifth transistor (T17; Fig. 9), the Page 9 of 15Application Serial No. not yet assignedPATENTsixth transistor (T7; Fig. 9), the seventh transistor (T10; Fig. 9 and 3), the eighth transistor (T8; Fig. 9), the ninth transistor (T3; Fig. 9), and the tenth transistor (T11; Fig. 9) are P-type thin film transistors, or, all of them are N-type thin film transistors (Paragraph [0075]; Fig. 9; wherein discloses n-type transistors).  

Claim 14, Kim (Fig. 1 and 8-10) discloses a driving method (Fig. 10; wherein figure shows a driving method) of a shift register (Fig. 9) applied to a shift register (Fig. 9), wherein the shift register (STNd; Fig. 9; wherein figure shows a stage of gate driver circuit) comprises:
an input sub-circuit (310; Fig. 9; wherein figures shows a transistor T4 connected in the same way as Applicant’s transistor T1), connected to a signal input terminal (IT1; Fig. 8 and 9; Paragraph [0106]; wherein discloses a first input terminal) and a first node (Q; Fig. 9; wherein figure shows electrode of transistor T4 connected to Q), and the input sub-circuit (310; Fig. 9) being configured to provide (t2; Fig. 10) signals (CR(N-1); Fig. 9 and 10) of the signal input terminal (IT1; Fig. 9) to the first node (Q; Fig. 9 and 10) under control of the signal input terminal (IT1; Fig. 9); and 

wherein an output signal (Paragraphs [0080] and [0118]; Fig. 10 and 4; wherein figures 10 and 4 shows a second output signal CRN during time period t3) of the second output terminal (OT2 and CRN; Fig. 9 and 10) is the same (Paragraphs [0080]; wherein discloses transistors T1 and T15 are enabled by node Q so that transistors T1 and T15 supply clock signal CK to first OT1 and second OT2 output terminals supply the same high level signals GN and CRN shown during period t3 of figure 10)  as that of the first output terminal (OT1 and GN; Fig. 9 and 10), and  
a driving method (Fig. 10) comprises: 
in an input stage (t2; Fig. 10), providing (Paragraph [0079]), by the input sub-circuit (310; Fig. 9), the signal (CR(N-1); Fig. 9 and 10) of the signal input terminal (IT1; Fig. 9) to the first node (Q; Fig. 9 and 10) under the control of the signal input terminal (IT1; Fig. 9); 
in an output stage (t3; Fig. 10), providing (Paragraph [0080]), by the output sub-circuit (C, 320, 330; Fig. 9), the signal (CLK; Fig. 10) of the clock signal terminal (CK; 

Claim 15, Kim (Fig. 1 and 8-10) discloses further comprising: 
in a reset phase (t4”; Fig. 10), providing (Paragraph [0119]), by a reset sub-circuit (342, 370, and 380; Fig. 9), signals (VSS1 and VSS2; Fig. 9) of the second power supply terminal (VT1 and VT2; Fig. 9) to the first node (Q; Fig. 9 and 10) and the second output terminal (OT2; Fig. 9 and 10) under the control (CR(N+1); Fig. 9 and 10) of the reset signal terminal (IT2; Fig. 9), and providing (Paragraph [0119]), by a noise reduction sub-circuit (350, 364d, 362, and 366; Fig. 9), signals (VSS1 and VSS2; Fig. 9) of the second power supply terminal (VT1 and VT2; Fig. 9) to the first node (Q; Fig. 9 and 10), the first output terminal (OT1; Fig. 9; GN; Fig. 10) and the second output terminal (OT2; Fig. 9; CRN; Fig. 10) under the control (S1; Fig. 10) of the first power supply terminal (IT3; Fig. 9).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2017/0263177 A1) in view of Yang et al (US 2016/0351159 A1) and Jung et al (US 2011/0157124 A1).

Claim 10, Kim (Fig. 1 and 8-10) discloses a gate drive circuit (300; Fig. 1; 300b; Fig. 8) comprising a plurality of cascaded (Paragraph [0005]; wherein discloses cascade connected stages) shift registers (Fig. 9), each of the plurality of cascade shift registers (Paragraph [0005]; wherein discloses cascade connected stages) comprises: 
an input sub-circuit (310; Fig. 9; wherein figures shows a transistor T4 connected in the same way as Applicant’s transistor T1), connected to a signal input terminal (IT1; Fig. 8 and 9; Paragraph [0106]; wherein discloses a first input terminal) and a first node (Q; Fig. 9; wherein figure shows electrode of transistor T4 connected to Q), and the input sub-circuit (310; Fig. 9) being configured to provide (t2; Fig. 10) signals (CR(N-1); Fig. 9 and 10) of the signal input terminal (IT1; Fig. 9) to the first node (Q; Fig. 9 and 10) under control of the signal input terminal (IT1; Fig. 9); and 
an output sub-circuit (C, 320, 330; Fig. 9; wherein figures shows transistors T1 and 15, and capacitor C connected in the same way as Applicant’s transistors T2 and T3, and capacitor C), connected to the first node (Q; Fig. 9; wherein figure shows both gate electrodes connected to node Q), the clock signal terminal (CT; Fig. 8 and 9), a first output terminal (OT1; Fig. 8 and 9) and a second output terminal (OT2; Fig. 8 and 9), and the output sub-circuit (C, 320, 330; Fig. 9) being configured to provide (t3; Fig. 10) signals (CLK; Fig. 9 and 10) of the clock signal terminal (CT; Fig. 8 and 9) to the first 
wherein an output signal (Paragraphs [0080] and [0118]; Fig. 10 and 4; wherein figures 10 and 4 shows a second output signal CRN during time period t3) of the second output terminal (OT2 and CRN; Fig. 9 and 10) is the same (Paragraphs [0080]; wherein discloses transistors T1 and T15 are enabled by node Q so that transistors T1 and T15 supply clock signal CK to first OT1 and second OT2 output terminals supply the same high level signals GN and CRN shown during period t3 of figure 10)  as that of the first output terminal (OT1 and GN; Fig. 9 and 10). 
Kim does not expressly disclose wherein, a first output terminal of an N-th shift register is connected to signal input terminal of an N+2nd shift register, and a first output terminal of the N+3rd shift register is connected to reset signal terminals of the N-th shift register and an N+1 st shift register; where N is a positive odd number. 
Yang (Fig. 8) discloses wherein, a first output terminal of an N-th shift register (Out(n); Fig. 8) is connected to signal input terminal of an N+2nd shift register (Fig. 8; wherein figure shows output Out(n) connected to Input of n+2 stage), and a first output terminal of the N+3rd shift register (Out(n+3); Fig. 8) is connected to reset signal terminals (Reset and Reset”; Fig. 8) of the N-th shift register (Fig. 8; wherein figure shows output Out(n+3) connected to Reset’ of n stage) and an N+1 st shift register (Fig. 8; wherein figure shows output Out(n+3) connected to Reset of n+1 stage); where N is a positive odd number (Fig. 8; wherein figure shows a plurality of stages). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kim’s shift register by applying a 
Kim in view of Yang does not expressly disclose wherein, a first output terminal of an N-th shift register is connected to signal input terminal an N+3rd shift register. 
Jung (Fig. 10B) discloses wherein, a first output terminal (Cout(3); Fig. 10B) of an N-th shift register (ST(3); Fig. 10B) is connected to signal input terminal (Cout(n-3; Fig. 10B) an N+3rd shift register (ST(6); Fig. 10B). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kim in view of Yang’s shift register by applying a connection method, as taught by Jung, so to use a shift register with a connection method for providing the shift register preferably has a function capable of changing a shift direction (Paragraph [0010]).

Claim 11, Yang (Fig. 8) discloses further comprising a first clock terminal (CLK1; Fig. 8), a second clock terminal (CLK2; Fig. 8), a third clock terminal (CLK3; Fig. 8) and a fourth clock terminal (CLK1; Fig. 8), wherein a clock signal terminal (CLK; Fig. 8) of the N-th shift register is connected to the first clock terminal (CLK1; Fig. 8; wherein stage N of figure 8 has a clock terminal CLK connected to CLK1), a clock signal terminal (CLK; Fig. 8) of the N+1st shift register is connected to the second clock terminal (CLK2; Fig. 8; wherein stage N+1 of figure 8 has a clock terminal CLK 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kim’s shift register by applying a connection method, as taught by Yang, so to use a shift register with connection method for providing a shift register unit and a method for driving the shift register unit, a shift register circuit and a display apparatus, capable of solving the above problem associated with a short effective charging time (Teff) of pixels due to a long falling edge time (Tf) of the gate driving signal (Paragraph [0007]).

Claim 12, Yang (Fig. 1) discloses wherein signals of the first clock terminal (CLK1; Fig. 1), the second clock terminal (CLK2; Fig. 1), the third clock terminal (CLK3; Fig. 1) and the fourth Page 10 of 15Application Serial No. not yet assignedPATENTclock terminal (CLK4; Fig. 1) have a same period (2H; Fig. 1) and different phases (Fig. 1; wherein figure shows each clock signal delayed by 1H; Fig. 1), and the period is equal (2H; Fig. 1) to 2.5 times (Fig. 1 shows the same timing as Applicant’s figure 11) of the pulse duration of the signal (Gate1-Gate4; Fig. 1).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kim’s shift register by applying a connection method, as taught by Yang, so to use a shift register with connection method for providing a shift register unit and a method for driving the shift register unit, 

Claim 13, Kim (Fig. 1 and 8-10) discloses a display device (Fig. 1; Paragraph [0138]) comprising the gate driving circuit (300; Fig. 1; 300b; Fig. 8) according to claim 10 (see rejection to claim 10 above).

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive.
Applicant argues in the submitted response on Pages 11-16 that the prior art reference of Kim et al (US 2017/0263177 A1) does not teach or disclose the newly amended limitation “wherein an output signal of the second output terminal is the same as that of the first output terminal” to claims 1, 10, and 14.
The Examiner respectfully disagrees with this argument. Shown below is the output sub-circuits of the Application and the Cited prior art and the corresponding driving methods.







    PNG
    media_image1.png
    461
    675
    media_image1.png
    Greyscale

Kim Fig. 9.

    PNG
    media_image2.png
    550
    784
    media_image2.png
    Greyscale

As shown above the Applicant’s output sub-circuit comprised of transistors T2, T3, capacitor C. Wherein both transistors are connected to a clock signal CLK and are respectively connected to Output1 and Output2. Similarly Kim shows the same output sub-circuit comprised of transistors T1, T2, and capacitor C. Wherein both transistors are connected to a clock signal CLK and are respectively connected to OT1 and OT2.


    PNG
    media_image3.png
    754
    513
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    766
    605
    media_image4.png
    Greyscale

	As shown above the Application shows the output sub-circuit comprised of transistors T2, T3, capacitor C outputting during period 2 in figure 8 the clock signal CLK to both output1 and output2. Similarly Kim shows the output sub-circuit comprised of transistors T1, T15, capacitor C outputting during period t3 in figure 10 the clock signal CLK to both OT1 (GN; see Figure 9 which shows OT1 as GN) and output2 (CRN; see Figure 9 which shows OT2 as CRN). Therefore the SAME clock signal is simultaneously being applied to both output terminals. In light of this understanding the Examiner believes the prior art reference of Kim still reads on the newly amended limitation. 
	The Examiner also cited a reference of Jang et al (US 2006/0238482 A1) to further teach the well-known driving method. Shown in figure 5 is an output sub-circuit comprised of transistors Tr109 and Tr107. The transistor are both connected to a clock 
	Applicant further argues with respect to the dependent claims 2-9, 11-13, and 15-20 are allowable based on the dependency from claims 1, 10, and 14.
	The Examiner respectfully disagrees with this argument. See response to claim 1, 10, and 14 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        01/31/2022